DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant has amended pending claim 1 to include the limitations of dependent claim 9.  The Examiner previously took the position that as JP ‘136 taught the use of the polytetrafluoroethylene (PTFE) particles as the fluorinated resin said PTFE particles would not be expected to contain a number of carboxyl groups or basic compound within the range recited in dependent claim 9, now claim 1.  However, further search and consideration has revealed that absent additional steps the PTFE particles of JP ‘136 would not be expected to read on the compositional ranges recited in pending claim 1.  For instance, WO 2009-001894 teaches a method of purifying PTFE particles to reduce perfluorooctanoic acid (a carboxyl group source) to an amount of less than 5 ppm and preferably less than 1 ppm ([0057]).  WO ‘894 teaches that such reduction in perfluorooctanoic acid will improve physical properties such as discoloration and decrease in heat resistance in molded bodies ([0057]).  However, one of ordinary skill in the art would not have been motivated to look to WO ‘894 to reduce the residual content of perfluorooctanoic acid as these properties are not germane to photoreceptors and the art of the invention of WO ‘894 (molded bodies) is not analogous to the photoreceptor art of JP ‘136.  Heat resistance and discoloration are not properties that are beneficial to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/08/2021